DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niederer et al (US 8,946,599).

With regards to claims 1 and 14, Niederer et al discloses a heating radiator (heating device 2, Fig. 3) comprising: a power supply module (elongated housing 4, Fig. 3); and a heating body (recess 16 heated by heating element 18, Fig. 3), the power supply module comprising a printed circuit board (printed circuit board 37, Fig. 6), a plurality of electronic switches (second printed circuit board 37 carries semiconductor switches 46, Fig. 6) and one or more connectors (plug-in contact receptacles 44, Fig. 6) to an external circuit (printed circuit board 36 connected to printed circuit board 37, Fig. 6), said printed circuit board comprising a first zone providing an electrical connection with the heating body (tabs elements 41 of the heating elements contact the plug in contact receptacles 44 on printed circuit board 37, Fig. 7), a second zone providing an electrical connection with the electronic switches (sides of printed circuit board 37 have contact with semiconductor switches 46, Fig. 6)and a third zone providing an electrical connection with the one or more connectors (plug in contacts 44 are on top of printed circuit board 37, Fig. 6), said first, second and third zones being located side by side in that order in a direction transverse to a plane of extension of the heating body (zones where switches 46 and contacts 44 are side by side to each other, Fig. 6). 
With regards to claim 2, Niederer et al discloses wherein the third zone extends in a median zone so as to give the printed circuit board a T-shaped configuration (second printed circuit board 37 forms a T shape with plug in contact receptacles 44, Fig.3), the third zone forming a longitudinal branch of the T and the first and second zones forming a transverse branch of the T (second printed circuit board 37 and first printed circuit board 36 are transverse from each other, Fig. 6). 
With regards to claim 3, Niederer et al discloses wherein the one or more connectors extend from lateral edges of the longitudinal branch of the T in a direction parallel to the transverse border of the T (connecting elements 41,42 extend in parallel on lateral edges of the first printed circuit board 36, Fig. 5). 
With regards to claim 4, Niederer et al discloses wherein the one or more connectors do not extend beyond lateral edges of a housing of the power supply module (connecting element 41, 42 do not extend beyond the edges of the first printed circuit board 36, Fig. 5), the housing accommodating the print circuit board (elongated housing 4 accommodates boards 36,37, Fig. 3). 
With regards to claim 5, Niederer et al discloses wherein the heating body comprises heating elements (recess 16 has heating element 18, Fig. 4), the heating elements comprising, at their ends, electrodes opening onto the first zone (extension sections 26 slide onto first printed circuit board 36, Fig. 1). 
With regards to claim 6, Niederer et al discloses comprising a connector member connecting electrodes to the printed circuit board, the connector member being secured to the first zone (extension sections 26 slide onto first printed circuit board 36, Fig. 1).
With regards to claim 7, Niederer et al discloses wherein the connector member comprises a frame and connector elements (insulating plate 35 and extension sections 26, Fig. 3), the frame being secured to the first zone (insulating plate 35 secured to first printed circuit board 36, Fig. 3), the connector elements making contact with the electrodes (extension sections 26 make contact with contact plates 24, Fig. 4), which connector elements are connected to the printed circuit board and over molded into the frame (extension sections 26 are connected to the first printed circuit board 36 and attached to insulating plate 35, Fig. 3).
With regards to claim 8, Niederer et al discloses wherein the member is surmounted by an electrically insulating plate (surmounted on insulating plate 35, Fig. 3).
With regards to claim 9, Niederer et al discloses wherein the electronic switches are aligned in a direction parallel to a direction of extension of the frame (switches 46 are parallel to insulating plate 35, Fig. 6). 
With regards to claim 10, Niederer et al discloses wherein the electronic switches extend on either side of the third zone (switches 46 are on either side of second printed circuit board 37, Fig. 6).
With regards to claim 11, Niederer et al discloses comprising a heat sink extending parallel to the plane of extension of the heating body so as to allow the heat given off by the electronic switches to be dissipated by an air flow passing through the heating body (insulating layer 47 placed below switches 46 to dissipate heat from the components of the heater, Fig. 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niederer et al as applied to claims 1-11 and 14 above, and further in view of Adachi et al (US 2012/0193339).

With regards to claim 12, Niederer et al does not disclose wherein a first of the connectors is a low-voltage connector and the other, second of the connectors is a high voltage connector. 
Adachi et al teaches wherein a first of the connectors is a low-voltage connector and the other, second of the connectors is a high voltage connector (the control board 22 incorporates heat generating components and control circuits, such as field effect transistors (FETs) 23, and is supplied with a high voltage of 300 V for driving the PTC heater 40 and a low voltage of 12 V for control, paragraph 0042, lines 6-9).
It would have been obvious to one skilled in the art at the time the invention was made to modify the connectors of Niederer et al with the low voltage connector and high voltage connector as taught by Adachi et al in order to provide a versatile power unit for a heating apparatus. 
With regards to claim 13, Adachi et al teaches wherein the third zone comprises a zone of low voltage components, grouped together and connected to the low voltage connector, and zone of high voltage components, grouped together and connected to the high voltage connector (board accommodating box 20 has control board 22 that incorporates transistors supplied high voltage and control circuits that have low voltage, paragraph 0042, lines 5-10). 

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
Applicants argument: Applicant argues the prior art does not disclose or teach a single printed circuit board comprising a first zone providing an electrical connection with a heating body, a second zone providing an electrical connection with electronic switches, and a third zone providing an electrical connection with one or more connectors as recited in claim 1. 
Examiners response: Applicant has limited the claim to terms using “comprising” which means the structure of the claim is intended to be open ended. The rejection of has been updated and no new art has been used. Niederer et al discloses a heating radiator (heating device 2, Fig. 3) comprising: a power supply module (elongated housing 4, Fig. 3); and a heating body (recess 16 heated by heating element 18, Fig. 3), the power supply module comprising a printed circuit board (printed circuit board 37, Fig. 6), a plurality of electronic switches (second printed circuit board 37 carries semiconductor switches 46, Fig. 6) and one or more connectors (plug-in contact receptacles 44, Fig. 6) to an external circuit (printed circuit board 36 connected to printed circuit board 37, Fig. 6), said printed circuit board comprising a first zone providing an electrical connection with the heating body (tabs elements 41 of the heating elements contact the plug in contact receptacles 44 on printed circuit board 37, Fig. 7), a second zone providing an electrical connection with the electronic switches (sides of printed circuit board 37 have contact with semiconductor switches 46, Fig. 6)and a third zone providing an electrical connection with the one or more connectors (plug in contacts 44 are on top of printed circuit board 37, Fig. 6), said first, second and third zones being located side by side in that order in a direction transverse to a plane of extension of the heating body (zones where switches 46 and contacts 44 are side by side to each other, Fig. 6). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                        
/THOMAS J WARD/               Examiner, Art Unit 3761
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761